      Case 2:18-cr-00422-SPL Document 355 Filed 10/29/18 Page 1 of 4



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                        IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                              CR-18-422-PHX-SPL (BSB)

18                         Plaintiff,                   UNITED STATES’ MOTION FOR
                                                        CLARIFICATION RE ORDER TO
19            v.                                        RESOLVE ATTORNEY-CLIENT
                                                         PRIVILEGE ISSUES [Doc. 345]
20   Michael Lacey, et al.,
21                         Defendants.
22
23          The government seeks clarification with respect to the Court’s Order (Doc. 345),
24   but only as it relates to the government’s filter team review. On October 18, 2018, the
25   Court denied the government’s motion to resolve attorney-client privilege issues and
26   granted in part and denied in part Defendants’ cross-motion to obtain discovery and address
27   privilege issues. (Doc. 345.) Defendants’ cross-motion requested the Court issue an order
28   with respect to the following six categories:
      Case 2:18-cr-00422-SPL Document 355 Filed 10/29/18 Page 2 of 4




 1          1.     Deny the government’s motion and reject its assertions attempting to create
 2                 a blanket waiver of privilege in this action;
 3          2.     Order that the government’s review of potentially privileged documents
 4                 immediately cease;
 5          3.     Direct the government to run a search of all documents in its possession and
 6                 segregate all documents that contain any attorney or law firm names (based
 7                 on lists of such names provided previously);
 8          4.     Require the government to provide disclosures of all communications with
 9                 Ferrer, his counsel, or others about representation of or communications with
10                 counsel, the parties’ agreements regarding joint representation or defense,
11                 and/or any efforts to influence or affect counsel’s representations of Messrs.
12                 Lacey and Larkin or any of the Medalist Parties;
13          5.     Require the government to provide complete information about processes
14                 and any review of potentially privileged documents or information that has
15                 occurred to date; and
16          6.     After the requisite disclosures, permit the parties an opportunity to bring
17                 further motions, as appropriate, to address protection of attorney-client
18                 privileges and work product protections or to seek remedies for violations.
19   (Doc. 235 at 29-30.)
20          The Court granted Defendants’ cross-motion—in part—in order to “prohibit the
21   Government from accessing the privileged email communications at issue.” (Doc. 345 at
22   8.) The Court then found that Defendants’ request for discovery was neither necessary nor
23   helpful. (Id.) And that any order of discovery would “unnecessarily distract” from the trial
24   process and cause a waste of resources. (Id.)
25          The Court’s Order makes clear that Defendants’ first request in their cross-motion
26   (Doc. 235) was granted. In addition, it is clear that requests four through six were denied.
27   (Doc. 345 at 8.) The Order, however, is silent as to requests number two and three that
28   relate to the government’s filter team review. The Court likely remained silent on these


                                                 -2-
      Case 2:18-cr-00422-SPL Document 355 Filed 10/29/18 Page 3 of 4




 1   requests, because the government has averred both that (a) it temporarily stopped
 2   conducting a filter team review after the prosecution team received a letter from Defendants
 3   in May, which raised concerns about the process (Doc. 195 at 4), and (b) the government
 4   has already run a search with over 265 terms that relate to attorney representation and
 5   segregated any potentially privileged documents. (Doc. 269 at 16, 269-8.)
 6          Based on the Court’s Order, the government is prepared to finish its filter review of
 7   all the potentially privileged materials within its possession. It will continue the process
 8   that two different magistrate judges have already approved. (Doc. 195-1, 195-2.) Before
 9   commencing with its review, however, the government is seeking this clarification to
10   inform both the Court and Defendants of its plan moving forward. Given the nature of this
11   case, the government wants to ensure this Court has a complete understanding about the
12   government’s intentions before proceeding. As discussed previously, a filter review is the
13   most efficient path forward. (See Doc. 269 at 15 (citing United States v. Loughner, 782 F.
14   Supp. 2d 829, 833 (D. Ariz. 2011) (“The Court approves the Government’s use of a filter
15   team to screen BOP’s records for possible privilege issues.”); United States v. Triumph
16   Capital Group, Inc., 211 F.R.D. 31, 43 (D. Conn. 2002) (“The use of a taint team is a
17   proper, fair and acceptable method of protecting privileged communications when a search
18   involves property of an attorney.”)) Accordingly, the government seeks clarification on
19   re-initiating its filter review to ensure the discovery process continues to move forward in
20   an efficient manner. For the foregoing reasons, the government requests the Court enter
21   the attached proposed order confirming that the filter team may resume and complete its
22   privilege review.
23
24
25
26
27
28


                                                -3-
      Case 2:18-cr-00422-SPL Document 355 Filed 10/29/18 Page 4 of 4




 1          Respectfully submitted this 29th day of October, 2018.
 2                                             ELIZABETH A. STRANGE
                                               First Assistant United States Attorney
 3                                             District of Arizona
 4                                             s/Andrew C. Stone
                                               KEVIN M. RAPP
 5                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
 6                                             ANDREW C. STONE
                                               JOHN J. KUCERA
 7                                             Assistant U.S. Attorneys
 8                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
 9                                             Criminal Division, U.S. Department of Justice
10                                             REGINALD E. JONES
                                               Senior Trial Attorney
11                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
12
13
14
15
16
17                                       Certificate of Service
     I hereby certify that on this date, I electronically transmitted the attached document to the
18   Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of Electronic
19   Filing to the following CM/ECF registrants: Anne Chapman, Erin McCampbell, Gregory
20   Zamora, James Grant, Lee Stein, Paul Cambria, Robert Corn-Revere, Ronald London,
     Janey Henze Cook, John Littrell, Kenneth Miller, Thomas Bienart, Jr., Bruce Feder,
21   Michael Kimerer, Rhonda Neff, KC Maxwell, David Wakukawa, Michael Piccarreta,
22   Stephen Weiss, Gopi Panchapakesan, Ariel Neuman, Gary Lincenberg, Anthony Bisconti,
     Whitney Bernstein, Seetha Ramachandran.
23
24   s/Gaynell Smith
25   U.S. Attorney’s Office
26
27
28


                                                 -4-
     Case 2:18-cr-00422-SPL Document 355-1 Filed 10/29/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             CR-18-422-PHX-SPL (BSB)
 9
                          Plaintiff,                      ORDER GRANTING THE
10                                                     GOVERNMENT’S MOTION FOR
              v.                                       CLARIFICATION RE ORDER TO
11                                                     RESOLVE ATTORNEY-CLIENT
                                                            PRIVILEGE ISSUES
12   Michael Lacey, et al.,
13                        Defendants.
14
15         The Court having reviewed the United States’ Motion for Clarification re Order to
16   Resolve Attorney-Client Privilege Issues, and good cause appearing,
17         IT IS ORDERED that the government may re-initiate its filter review of all materials
18   that are potentially protected by the attorney-client privilege, which will ensure the
19   discovery process continues to move forward in an efficient manner.
20
21
22
23
24
25
26
27
28
